 Case 1:20-cr-00308-SJ-CLP Document 1 Filed 08/04/20 Page 1 of 8 PageID #: 1




DMP:FJN
F.#2020R00621

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                              COMPLAINT AND
                                                      AFFIDAVIT IN SUPPORT
           - against -                                OF APPLICATION FOR
                                                      ARREST WARRANT
JEREMY TRAPP,
                                                      (18 U.S.C. § 33)
                         Defendant.
                                                      No. 20-M-626
---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              DAVID J. WILLIAMS, being duly sworn, deposes and states that he is a

Special Agent with the Federal Bureau of Investigation, duly appointed according to law and

acting as such.

              On or about July 17, 2020, within the Eastern District of New York and

elsewhere, the defendant JEREMY TRAPP did willfully, with the intent to endanger the

safety of any person on board and anyone whom he believed would board, and with a

reckless disregard for the safety of human life, damage, disable, destroy, tamper with, and

attempt to damage, disable, destroy, and tamper with a motor vehicle that was used,

operated, and employed in interstate and foreign commerce, to wit: a New York City Police

Department vehicle in Brooklyn, New York.

              (Title 18, United States Code, Section 33)
 Case 1:20-cr-00308-SJ-CLP Document 1 Filed 08/04/20 Page 2 of 8 PageID #: 2

                                                                                               2

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”)

assigned to the Joint Terrorism Task Force (“JTTF”). I have been a Special Agent for

approximately three years. As a Special Agent, I have investigated numerous matters during

the course of which I have conducted physical and electronic surveillance, interviewed

witnesses, executed court-authorized search warrants and used other investigative techniques

to secure relevant information regarding a variety of crimes. I am familiar with the facts and

circumstances set forth below from my personal review of records, documents and other

physical evidence obtained during this investigation, and from communications and

information provided to me by fellow agents and other government personnel with

knowledge related to this investigation.

                2.     Beginning in late May 2020, thousands of people held large

demonstrations in Brooklyn, New York to protest the death of George Floyd, an African-

American man who died during an arrest by Minneapolis, Minnesota police officers.

During the demonstrations, certain individuals and groups of individuals unlawfully

obstructed the flow of vehicle traffic on city streets and refused lawful commands from New

York City Police Department (“NYPD”) officers. Some individuals and groups of

individuals vandalized vehicles and businesses with graffiti and by smashing the vehicles and

windows of the businesses with heavy objects. Some individuals and groups of individuals


       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
    Case 1:20-cr-00308-SJ-CLP Document 1 Filed 08/04/20 Page 3 of 8 PageID #: 3

                                                                                             3

targeted the NYPD, assaulting officers, vandalizing NYPD vehicles that had responded to the

protests, and in some cases, attempting to gain access to NYPD stationhouses without

authorization, thus interfering with and obstructing the NYPD’s efforts to maintain and

restore order.

                 3.   On or about July 11 and 12, 2020, demonstrators proclaiming to be pro-

law enforcement gathered in Dyker Heights and Bay Ridge, Brooklyn to express support for

law enforcement in light of the George Floyd demonstrations. Other individuals confronted

the proclaimed pro-law enforcement demonstrators, leading to violent clashes between some

members of the two groups. These clashes resulted in injuries and multiple arrests by

NYPD officers.

                 4.   On or about July 13, 2020, a group of demonstrators gathered outside

the Brooklyn Criminal Court building in downtown Brooklyn, New York. The

demonstrators were shouting at police officers and objecting to the arrests of individuals who

had confronted the pro-law enforcement demonstrators in Bay Ridge, Brooklyn. As the

demonstration was winding down, an individual later identified as JEREMY TRAPP

(“TRAPP”) spoke with an individual who was a confidential source for the NYPD (the

“CS”). 2

                 5.   During the conversation, TRAPP stated that the police were racist, that

he wanted to harm police officers and their supporters, and that he had previously been

involved in destroying property and burning a police car. TRAPP also stated that he wanted



2
       The CS is a paid informant for the NYPD. The information provided by the CS has
proven reliable in the past and has been corroborated by independent investigative
techniques.
 Case 1:20-cr-00308-SJ-CLP Document 1 Filed 08/04/20 Page 4 of 8 PageID #: 4

                                                                                               4

to cut the brake lines on police cars. TRAPP and the CS exchanged telephone numbers so

that they could contact each other in the future.

              6.      Over the ensuing days, TRAPP and the CS communicated via

telephone calls and text messages, and arranged to meet. On or about the night of July 15,

2020, the CS picked up TRAPP at TRAPP’s home in Brooklyn, New York. TRAPP and the

CS talked as they drove around Brooklyn in the CS’s vehicle during the evening of July 15,

2020 and into the early morning hours of July 16, 2020. The CS recorded a portion of this

conversation. TRAPP told the CS that he wanted to “burn the [Verrazzano-Narrows] bridge

down” so that “white supremacists” could not use it to get to Brooklyn from Staten Island.

TRAPP also told the CS that he wanted to conduct reconnaissance of the Verrazzano-

Narrows Bridge.

              7.      TRAPP reiterated to the CS that he wanted to harm police officers.

Specifically, TRAPP stated that the way to deal with police cars was to “cut their brakes off.”

TRAPP questioned the point of burning police cars because the end result was only a burned

car, but encouraged the CS that they needed to burn down NYPD precincts instead. TRAPP

and the CS agreed to meet later that day to take pictures of the Verrazzano-Narrows Bridge.

              8.      Later in the day on or about July 16, 2020, the CS and TRAPP drove to

the Brooklyn side of the Verrazzano-Narrows Bridge in the CS’s vehicle, and TRAPP took

photographs of the bridge.

              9.      TRAPP then suggested that he and the CS drive around Brooklyn to

look for police cars so that TRAPP could cut their brake lines. While driving, TRAPP and

the CS saw various police cars but did not see any unattended ones, and ceased their search.

When the CS later dropped TRAPP off at TRAPP’s home in Brooklyn, they discussed
 Case 1:20-cr-00308-SJ-CLP Document 1 Filed 08/04/20 Page 5 of 8 PageID #: 5

                                                                                             5

meeting at a demonstration scheduled for the next day in Bay Ridge, Brooklyn. TRAPP told

the CS that the demonstrations were too non-violent and were not accomplishing anything.

TRAPP told CS that he wanted to cut the brake lines on police cars instead of going to the

demonstration.

               10.    On or about July 17, 2020, TRAPP and the CS communicated via

telephone calls and text messages. The CS again drove to TRAPP’s home in Brooklyn and

picked him up in the CS’s vehicle. NYPD officers established surveillance of TRAPP and

the CS in advance of the meeting. While in the CS’s vehicle, TRAPP showed the CS his

backpack, which contained, among other things, a scissor-like tool that could be used to

sever a vehicle’s brake lines.

               11.    At approximately 4:00 p.m. on July 17, 2020, TRAPP and the CS

approached a marked NYPD 2014 Chevrolet Express Van (the “NYPD Van”) that was

parked near 4th Avenue and 42nd Street in Brooklyn. The NYPD Van was marked

“NYPD” and “POLICE” in multiple areas, and bore visible police lights. TRAPP crawled

under the NYPD Van and reached for something near one of the vehicle’s wheel wells. The

CS stood nearby acting as a purported “lookout.” TRAPP then crawled out from under the

NYPD Van and left the area with the CS. Both the CS and the NYPD officers conducting

surveillance captured this incident on video. An image of TRAPP under the NYPD Van is

shown below.
 Case 1:20-cr-00308-SJ-CLP Document 1 Filed 08/04/20 Page 6 of 8 PageID #: 6

                                                                                            6




              12.    TRAPP and the CS then got into the CS’s vehicle, and the CS drove

away from the NYPD Van. The NYPD officers that had been surveilling TRAPP and the

CS followed in covert pursuit. TRAPP expressed excitement to the CS about having

severed the brake line on the NYPD Van and stated that he wanted to do the same to more

police cars. TRAPP and the CS drove around Brooklyn looking for other police vehicles to

sabotage, and eventually drove to an encampment of protestors located near City Hall in

Manhattan. TRAPP and the CS walked around the encampment, returned to the CS’s

vehicle, and drove back to Brooklyn. The same NYPD officers kept TRAPP under constant

surveillance during this entire time, and arrested TRAPP shortly thereafter TRAPP and the

CS returned to Brooklyn.

              13.    At the time of his arrest, TRAPP was wearing the same clothes he was

wearing when he crawled under the NYPD Van. A search incident to arrest of TRAPP

revealed a scissor-like tool in TRAPP’s possession.
 Case 1:20-cr-00308-SJ-CLP Document 1 Filed 08/04/20 Page 7 of 8 PageID #: 7

                                                                                            7

              14.    The NYPD transported the NYPD Van to a nearby facility for

inspection shortly after TRAPP emerged from under the vehicle. An inspection of the

NYPD Van revealed that a line for a wheel speed sensor had been partially severed. An

NYPD automobile mechanic has informed the FBI that the partially severed line is part of

the NYPD Van’s anti-lock braking system. A malfunctioning anti-lock braking system

would adversely impact a driver’s ability to stop and maintain control of the NYPD Van in

an emergency. The NYPD mechanic also informed the FBI that the wheel speed sensor line

looks similar to the NYPD Van’s brake line and that it is located in the same area of the

NYPD Van. If the brake line had been severed in the same manner as the wheel speed

sensor line, the driver of the NYPD Van would have been unable to use the vehicle’s brakes.

An image of the damage to the NYPD Van is shown below.
 Case 1:20-cr-00308-SJ-CLP Document 1 Filed 08/04/20 Page 8 of 8 PageID #: 8

                                                                                            8

              15.    The NYPD Van is the property of the NYPD and the New York City

government. Both the NYPD and New York City government conduct business in interstate

commerce, for instance by purchasing vehicles and other equipment and supplies in interstate

commerce. The activities of the NYPD and the New York City government in enacting and

enforcing laws also affect interstate commerce. The NYPD and the New York City

government are also the recipients of financial assistance from the federal government,

including grants from the U.S. Department of Homeland Security.

              WHEREFORE, your deponent respectfully requests that the defendant

JEREMY TRAPP be dealt with according to law.


                                           David Williams by SMG w/permission by phone 8/4/20
                                           DAVID J. WILLIAMS
                                           Special Agent, Federal Bureau of Investigation

Sworn to before me by telephone this
4th day of August, 2020


____________________________________________
     _______________
THE HONORABLE STEVEN
                 ST      M. GOLD
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
